DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on May 4, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roos (USP 4,997,347).
Roos teaches a continuous roll joint apparatus comprising: an outer housing (10) with a cylindrical inner cavity; a plurality of collapsible hoses (30) disposed around a perimeter of at least a portion of the cylindrical inner cavity; and a rotor assembly including a plurality of rollers (33-35) distributed radially around a rotor frame, each roller of the plurality of rollers positioned to engage a collapsible hose of the plurality of collapsible hoses.  
	With respect to claim 2, Roos teaches each collapsible hose of the plurality of collapsible hoses includes a fluid inlet (24-26) and a fluid outlet (21).  
	
With respect to claim 3, Roos teaches the rotor assembly is rotatable in response to fluid pumped into the fluid inlet through interaction between pressure within each collapsible hose of the plurality of collapsible hoses and the plurality of rollers.  
With respect to claim 4, Roos illustrates the plurality of rollers are distributed around an outer radial edge of the rotor frame.
With respect to claim 6, Roos illustrates a first half of the plurality of rollers are distributed around a first side of the rotor frame, and a second half of the plurality of rollers are distributed around a second side of the rotor frame.  
With respect to claim 7, Roos illustrates (Fig 4) the plurality of collapsible hoses includes a first two hoses positioned around the perimeter of the at least a portion of the cylindrical inner cavity on a first side (upper) of the rotor frame; and wherein the plurality of collapsible hoses includes a second two hoses positioned around the perimeter of the at least a portion of the cylindrical inner cavity on a second side (lower) of the rotor frame.  
With respect to claim 8, Roos illustrates the plurality of collapsible hoses includes at least one pair of collapsible hoses positioned opposite each other around the perimeter of the cylindrical inner cavity.  More specifically, a first hose is formed with an upper portion and a second hose is formed with a lower portion, wherein the upper portion of the first hose is positioned opposite to the lower portion of the second hose around the cylindrical inner cavity.  Alternatively, the first hose is positioned opposite the second hose in an axial direction of the inner cavity.
With respect to claim 9, Roos illustrates (Fig. 2) each collapsible hose of the pair of spans at least 120 degrees of the perimeter of the cylindrical inner cavity.  
With respect to claim 10, Roos illustrates the claimed roll joint, including a first pair of opposing collapsible hoses and a second pair of opposing collapsible hoses.  More specifically, referring to Figure 1, a first hose (at the left end) is formed with an upper portion and a second hose (adjacent first hose) is formed with a lower portion, a third hose (adjacent second hose) is formed with an upper portion, and a forth hose (at the right end) is formed with a lower portion, wherein the upper portions are positioned opposite to the lower portions around the cylindrical inner cavity.  Alternatively, the first hose is positioned opposite the second hose, and the third hose is positioned opposite the forth hose, in an axial direction of the inner cavity.
	With respect to claim 11, Roos illustrates the first pair of opposing collapsible hoses is positioned on a first side (upper side) of the rotor assembly; and wherein the second pair of opposing collapsible hoses is positioned on a second side (lower side) of the rotor assembly.  
	With respect to claim 13, Roos teaches the first pair of opposing collapsible hoses includes a first superior hose and a first inferior hose; and wherein the second pair of opposing collapsible hoses includes a second superior hose and a second inferior hose. Note, claim does not distinguish between a superior hose and an inferior hose.
	With respect to claim 15, Roos illustrates the plurality of rollers are distributed around an outer radial edge of the rotor frame.  

	With respect to claim 17, Roos illustrates a first half of the plurality of rollers are distributed around a first side of the rotor frame, and a second half of the plurality of rollers are distributed around a second side of the rotor frame.  
	With respect to claim 18, Roos illustrates (Fig. 2) each collapsible hose of the first pair of opposing collapsible hoses and the second pair of opposing collapsible hoses spans at least 120 degrees of the perimeter of the cylindrical inner cavity.  
	The limitations of claim 20 are anticipated by Roos as described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (USP 4,997,347).
	Roos does not teach the plurality of rollers are distributed at 60 degree intervals around the outer radial edge of the rotor frame.  Roos teaches the joint having four hoses and eight equally spaced rollers, wherein two rollers are associated with each hose.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to modify the joint of Roos with three hoses and six equally spaced (60 degree intervals) rollers, motivation being the provide the joint with a predetermined torque for a particular application.
	
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (USP 4,997,347), as applied to claim 10 above, and further in view of Murray (USP 2,893,356).
Roos does not teach the hoses being made of a woven fabric.  Murry teaches a joint having hoses (22,25), the hoses being made of fabric (column 2, lines 60+), wherein a fabric is inherently woven.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to form the hoses of Roos with a fabric (wherein a fabric is inherently woven), as taught by Murray, motivation being to provide a hose having increased strength and resistance to fatigue failure.
With respect to claim 14, Roos does not teach fluid pumped in a first direction through the first hose and fluid pumped in a second direction through a second hose.  Murray teaches a joint having hoses, wherein the fluid can be pumped through each hose in either direction.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the joint of Roos such that the fluid can be pumped through each hose in either direction, as taught by Murray, motivation being to provide a joint that can be driven in either rotational direction. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (USP 4,997,347), as applied to claim 10 above, and further in view of Neeley (USP 4,289,459).
Roos does not teach each hose spanning less than 180 degrees of the perimeter of the cylindrical cavity. Neeley teaches a joint having a flexible hoses (93) each spanning less than 180 degrees of the perimeter of a cylindrical cavity. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure each hose of Roos to span less than 180 degrees of the perimeter of the cylindrical cavity, as taught by Neeley, motivation being to provide the joint with a predetermined torque for a particular application.    

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/           Acting Supervisory Patent Examiner of Art Unit 3658